ITEMID: 001-97411
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF YEŞİLYURT v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Violation of Art. 6-1
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1978 and lives in Batman.
5. On 12 October 1995 the applicant was taken into custody by police officers from the anti-terror branch of the Istanbul Security Directorate on suspicion of membership of an illegal organisation. On 25 October 1995 she was brought before the investigating judge at the Istanbul State Security Court, who ordered her detention on remand.
6. On 29 November 1995 the Istanbul State Security Court Public Prosecutor declared a lack of jurisdiction and transferred the case file to the Diyarbakır State Security Court.
7. On 29 December 1995 the Public Prosecutor at the Diyarbakır State Security Court filed an indictment with that court accusing her, inter alia, of membership of an illegal armed organisation and of involvement in activities that undermined the constitutional order of the State. The prosecution requested that the applicant be sentenced pursuant to Article 125 of the Criminal Code.
8. The trial commenced before the Diyarbakır State Security Court. In the subsequent hearings, the court refused to release the applicant on account of the nature of the alleged offence and the state of evidence.
9. On 12 June 2001 the applicant submitted a petition to the Diyarbakır State Security Court, alleging that she had been ill-treated during police custody.
10. The case against the applicant continued before the Diyarbakır State Security Court until 7 May 2004 when, following a constitutional amendment, State Security Courts were abolished. Thereafter, the applicant's case was transferred to the Diyarbakır Assize Court.
11. On 3 November 2004 the applicant was released pending trial.
12. On 26 January 2005 the Diyarbakır Assize Court declared its lack of jurisdiction and transferred the applicant's case to the Diyarbakır Juvenile Court, holding that the applicant had been a minor at the time of the events.
13. On an unspecified date, the Diyarbakır Juvenile Court also declared its non-jurisdiction and the case file was then transferred to the Batman Assize Court.
14. 9 May 2005 the Batman Assize Court declared a lack of jurisdiction and transmitted the case file to the Court of Cassation to resolve the jurisdictional conflict.
15. On 17 October 2006 the Court of Cassation decided that the case should be heard by the Batman Assize Court.
16. On 4 December 2007 the Batman Assize Court acquitted the applicant of the charges against her.
17. Subsequently, the applicant applied to the Midyat Assize Court seeking compensation for both non-pecuniary and pecuniary damage pursuant to Law no. 466 pertaining to the payment of compensation to persons unjustifiably arrested or detained. On 24 April 2008 the Midyat Assize Court awarded the applicant 11,881 Turkish liras (TRY) in respect of pecuniary damage and TRY 10,000 in respect of non-pecuniary damage. According to the information submitted by the applicant, the proceedings are still pending before the Court of Cassation, following her appeal, and she has not yet received the due amount.
VIOLATED_ARTICLES: 5
6
VIOLATED_PARAGRAPHS: 5-3
6-1
